Citation Nr: 0905728	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back strain syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from November 1992 to 
February 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The August 2000 rating decision confirmed and continued a 10 
percent rating for the Veteran's service-connected mechanical 
low back strain syndrome. 

In an October 2002 rating decision, the RO increased the 
Veteran's disability evaluation for his mechanical low back 
strain syndrome to 20 percent disabling, effective March 27, 
2000.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

This case was previously before the Board in September 2003 
and May 2006, wherein the Veteran's claim was remanded for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
mechanical low back strain syndrome has been manifested by 
complaints of pain with no more than moderate limitation of 
motion, no demonstration by competent clinical evidence of 
associated neurologic impairment, and no ankylosis of the 
lumbosacral spine.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for mechanical low back strain syndrome, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003), Diagnostic Codes 5237, 
5242, 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated May 
2004 and May 2006 from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate his claim for 
an increased disability rating.  These letters also informed 
him of his and VA's respective duties for obtaining evidence.

In addition, the May 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the Veteran's claim, no 
disability rating or effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
Veteran's increased rating claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the Veteran is represented by a 
veterans' service organization in this case.  Further, the 
statement of the case (SOC) in December 2000, and the 
multiple supplemental SOCs, under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant diagnostic codes for rating the relevant 
disability, and included a description of the rating formula 
for all possible schedular ratings under the diagnostic 
codes.  The appellant was, thus, informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the current 
evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim for an increased rating in 
statements by him and his representative.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of appropriate VCAA notice and provision of 
the notice requirements required by Dingess/Hartman.  
However, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim, including a transcript of his testimony at a hearing 
before a Decision Review Officer (DRO) of the RO.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in October 1997.  As 
such, the rating period for consideration on appeal is from 
October 1996.  38 C.F.R. § 3.400 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

The schedular criteria for evaluating disabilities of the 
spine have undergone revision during the pendency of this 
appeal.  At the time of the Veteran's claim for an increased 
disability evaluation, in March 2000, he was rated in 
accordance with Diagnostic Code 5295.  The first amendment to 
the rating criteria for spinal disabilities affected 
Diagnostic Code 5293 and went into effect on September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the Veteran's claim with 
respect to the pertinent laws for all of the above periods.  
38 C.F.R. § 3.400 (2008). 

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating is assigned 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains March 2000 and June 2002 VA 
examination reports, as well as VA medical records, which 
indicate that the Veteran complained of low back pain, with 
occasional difficulty walking and an inability to lift or 
bend properly.  There was no evidence of scoliosis, spasm, or 
muscle atrophy at either examination, although there was 
evidence of tenderness and antalgic gait at the June 2002 VA 
examination.  Range of motion was from 0 to 20 degrees 
extension and 0 to 95 degrees flexion, with lateral flexion 
and rotation to 30 degrees at the March 2000 VA examination.  
Range of motion at the June 2002 VA examination was limited 
by muscular pain, with flexion to 45 degrees, 20 degrees 
extension, and 30 degrees of lateral bending.  Neurological 
evaluation was normal and x-rays showed normal disc height 
and alignment.  On review of VA clinical reports of record 
dated prior to September 26, 2003, the Veteran reported a 
history of back pain, particularly upon lifting.   

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation is for application 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292.  As noted 
above, prior to September 26, 2003, the record reflects that 
the Veteran had forward flexion to 95 degrees on VA 
examination in March 2000.  Although the June 2002 VA 
examiner reported that the Veteran had flexion limited to 45 
degrees due to subjective complaints of pain, extension and 
lateral bending were not severely limited; moreover, motor 
functioning was normal and straight leg raising was negative.  
As such, the Board finds that the 20 percent disability 
evaluation effectively contemplates the Veteran's overall 
disability picture under Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine, prior to September 
26, 2003, and that a higher, 40 percent disability evaluation 
under Diagnostic Code 5292 is not warranted.

Diagnostic Code 5293 - prior to September 23, 2002

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the Veteran's 
mechanical low back strain syndrome.  Under Diagnostic Code 
5293, for intervertebral disc syndrome, as it existed prior 
to September 23, 2002, a 20 percent evaluation is warranted 
for intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
examination reports, as discussed above.  However, with 
consideration of the ranges of motion demonstrated on VA 
examination in March 2000 and June 2002, normal reflexes, and 
normal sensation, the Board finds that the evidence does not 
indicate severe impairment with recurring attacks and 
intermittent relief to warrant the next-higher 40 percent 
rating under Diagnostic Code 5293.  

Diagnostic Code 5293 - From September 23, 2002 to September 
26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's mechanical low back strain 
syndrome.  As discussed above, a relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board again notes that the Veteran's VA treatment records did 
not provide specific information as to range of motion in 
degrees, but the March 2000 VA examination report stated that 
the Veteran had flexion from 0 to 95 degrees, extension from 
0 to 20 degrees, lateral flexion from 0 to 30 degrees 
bilaterally, and rotation from 0 to 30 degrees bilaterally.  
Likewise, the June 2002 VA examination indicates that the 
Veteran had flexion from 0 to 45 degrees, extension from 0 to 
20 degrees, lateral flexion from 0 to 30 degrees bilaterally, 
with pain.  The VA examination report indicates that upon 
evaluation, muscle strength was full and the neurological 
examination was normal.  

Based on the above, there is no clinical evidence of record 
demonstrating that the Veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent 
rating for orthopedic manifestations of the Veteran's back 
disability remains for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected mechanical low back strain syndrome.  In the 
present case, there has been no demonstration of neurologic 
manifestations related to the lower extremities prior to 
September 26, 2003.  Thus, the Veteran is not entitled to a 
separate 10 percent rating under Diagnostic Codes 8520, 8521, 
8524, 8525 or 8526 for neurologic manifestations of the 
disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
lumbosacral strain.  As discussed above, there is a basis for 
a disability evaluation of 20 percent, but no higher, and 
there is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Based on the foregoing, the Veteran is not entitled to a 
rating in excess of 20 percent for the Veteran's mechanical 
low back strain syndrome, prior to September 26, 2003.  

From September 26, 2003 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2008)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the Veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the Veteran to qualify for the next-higher 40 percent 
evaluation.  On VA examination in December 2006, range of 
motion of the lumbosacral spine was forward flexion to 60 
degrees, 15 degrees of extension, and 30 degrees of lateral 
bending and rotation.  In May 2007, range of motion of the 
lumbosacral spine was forward flexion to 50 degrees, 25 
degrees of extension, and 20 degrees of lateral bending and 
rotation.  Thus, applying the facts to the criteria set forth 
above, the Veteran remains entitled to no more than a 20 
percent evaluation for his service-connected mechanical low 
back strain syndrome for the period from September 26, 2003 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 40 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003.  The law most 
favorable to the Veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the Veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the Veteran's recent December 2007 and 
May 2007 VA examination reports state that the Veteran had at 
worst 50 degrees of forward flexion, 15 degrees of extension, 
and 20 degrees of lateral flexion and rotation.  Similarly, 
there was no evidence of spasm or atrophy at the December 
2006 VA examination.  There was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine at 
either VA examination.  The Board does not find that this 
contemplates severe limitation of motion of the lumbar spine, 
even with consideration of pain, under Diagnostic Code 5292, 
as in effect prior to September 26, 2003.  Moreover, for the 
period from September 26, 2003, there was no demonstration of 
the criteria to warrant a 40 percent rating under Diagnostic 
Code 5293 or 5295.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination or weakness.  Moreover, the 
December 2006 VA examiner found that the Veteran's complaints 
of pain and limitation of motion were unsupported by the 
objective lumbosacral pathology.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
compensable neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that, with the 
exception of complaint of pain radiating down the right thigh 
on VA examination in May 2007, the Veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
compensable rating for neurologic manifestations of the 
Veteran's service-connected lumbosacral strain.  At his 
December 2006 VA examination, the Veteran had intact 
sensation, full strength, normal reflexes, and muscle tone 
was normal.  Moreover, the December 2006 VA examination 
report noted that an October 2006 MRI report was reviewed and 
that the MRI showed degenerative disc disease at L4-5 without 
significant nerve root compression.  The Board acknowledges 
that the May 2007 found that the Veteran had symptoms 
consistent with right-sided L4-5 radiculopathy based on the 
Veteran's history and physical examination and that a July 
2008 EMG showed findings suggestive of right-sided L5 or S1 
radiculopathy, but points out that there is no objective 
evidence confirming actual neurological involvement.  In 
particular, the Board notes that the December 2006 VA 
examiner and the June 2008 VA neurological examiner found 
that the Veteran's symptoms did not fit a consistent nerve 
distribution and that the Veteran's complaints of sensory 
loss were patchy and inconsistent with radiculopathy, 
myelopathy, or neuropathy.  Further, both examiners found 
that the Veteran's complaints of radiating pain were likely 
musculoskeletal in nature, or due to a myofascial pain 
syndrome.  Thus, he is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 
8525, or 8526 for the neurologic manifestations of the 
disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for mechanical low back strain syndrome is denied.   




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


